Citation Nr: 0301208	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-05 014	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney disease, 
claimed as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for heart disease, 
claimed as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for impotency, 
claimed as a residual of exposure to Agent Orange.

4.  Entitlement to service connection for a neck 
disability, claimed as a residual of exposure to Agent 
Orange.

5.  Entitlement to service connection for a joint 
disability, claimed as a residual of exposure to Agent 
Orange.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1964 
to January 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision by the RO which denied the claims of 
service connection for a kidney disorder, heart disease, 
impotency, neck disorder and joint disability as secondary 
to Agent Orange.  In that same decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a joint 
disability and a neck disability.

In a March 2000 decision, the Board denied, as not well 
grounded, the veteran's claims for service connection for 
a kidney disease, heart disease, impotency, a neck 
disability and a joint disability as secondary to exposure 
to Agent Orange.  In that same decision, the Board 
reopened and granted the claim of service connection for 
residuals of a neck injury.  The Board also denied the 
application to reopen the claim of service connection for 
a joint disability.  The veteran appealed the Board's 
March 2000 decision to United States Court of Appeals for 
Veterans Claims (Court) with respect to the denial of the 
claims of service connection as secondary to exposure to 
Agent Orange exposure.  In January 2001, the Secretary of 
the VA, by and through counsel, filed a motion with the 
Court, requesting that the Board decision be vacated and 
the claims remanded for consideration of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (November 9, 2000).  The veteran did not oppose 
the motion.  By a February 2001 order, the Court granted 
the motion and vacated the Board's decision with respect 
to the denial of service connection for a kidney disease, 
heart disease, impotency, a neck disability and a joint 
disability, claimed as a residual of exposure to Agent 
Orange.  The Court did not disturb the Board's decision 
which granted service connection for residuals of a neck 
injury or its decision denying service connection for a 
joint disability, stating that new and material evidence 
had not been submitted to reopen the claim.  The case was 
thereafter remanded to the Board.


FINDINGS OF FACT

1.  The veteran does not currently have a kidney disease.

2.  A heart disorder was not shown during service or 
within one year thereafter, and is not shown to be related 
to any incident of service, including exposure to Agent 
Orange.

3.  Impotency was not shown during service and is not 
shown to related to any incident of service, including 
exposure to Agent Orange.

4.  A neck disorder is not shown to be related to exposure 
to Agent Orange during service.

5.  A current joint disability is not shown to be related 
to Agent Orange exposure during service.



CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
1991 & Supp. 2001), as amended by 38 U.S.C. § 1116 (f) 
(2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A heart disorder was not incurred in or aggravated by 
military service; and a heart disorder may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 2002), as 
amended by 38 U.S.C. § 1116 (f) (2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  Impotency was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
1991 & Supp. 2002), as amended by 38 U.S.C. § 1116 (f) 
(2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  A neck disorder was not caused by exposure to Agent 
Orange in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
1991 & Supp. 2002), as amended by 38 U.S.C. § 1116 (f) 
(2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  A joint disorder was not caused by exposure to Agent 
Orange in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
1991 & Supp. 2002), as amended by 38 U.S.C. § 1116 (f) 
(2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and her representative of the 
information and medical evidence necessary to substantiate 
his claims of service connection.  The veteran and his 
representative were provided with a copy of the appealed 
September 1996 rating decision, an October 1996 statement 
of the case, and supplement statements of the case dated 
in December 1996, and June 1999.  These documents provided 
notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his 
claims.  Although the Board's March 2000 decision has no 
adjudicative authority (as to the claims in question) due 
to the Court's order of partial vacatur, in that decision 
the Board informed the veteran of the requirement to 
submit competent medical evidence showing a current 
diagnosis of the claimed disabilities as well as medical 
evidence of nexus to service, including exposure to Agent 
Orange.  In addition, VA has also made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Moreover, in August and September 2002 letters, 
the veteran was notified of the VCAA.  He was also told 
what evidence he needed to submit to substantiate his 
claims; what VA has done to assist him; and what VA would 
do to assist him.  Given the foregoing, the veteran has 
received the notice and assistance contemplated by law, 
and adjudication of the claims at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of kidney disease, heart disease, 
impotency, and/or a joint disability.  The records show 
that in October 1964, the veteran was treated after 
complaining of left posterior chest pain which radiated 
inferiorly in the direction of the ribs, from the shoulder 
to the lower costal margin.  At that time, the physical 
examination showed that the veteran's heart was normal 
sounding.  X-rays were within normal limits, and the upper 
airway was negative.  The impression was of pleurodynia.  
According to the records, in November 1966, the veteran 
was treated after complaining of pain in his right lateral 
chest.  At that time, he stated that the pain was worse 
with deep breathing.  The impression was of pleurodynia.

The veteran's service medical records also reflect that in 
December 1966, he was treated after complaining that he 
had fallen backwards to the floor, hitting his spine at 
the first thoracic vertebra.  He complained of 
considerable tenderness in that region.  The examining 
physician noted that films of the upper thoracic and 
cervical spine were negative.  It was the examiner's 
opinion that the veterans symptoms were due to the direct 
blow over the first thoracic vertebra spine.  The veteran 
was given medication in order to relieve the pain.  When 
treated in December 1966, the veteran complained of pain 
in the area of the anterior chest.  Upon physical 
examination, early rhonchi in the anterior chest were 
heard, although the posterior chest was clear.  The 
impression was of early bronchitis.

The veteran's separation examination, dated in January 
1967 reveals that in response to the question as to 
whether the veteran had ever had or if he currently had 
swollen or painful joints, palpitation or pounding heart, 
high or low blood pressure, frequent or painful urination, 
and/or kidney stone or blood in urine, the veteran 
responded "no."  The veteran's heart, upper extremities, 
lower extremities, and spine, other musculoskeletal, were 
all clinically evaluated as normal.

The veteran's personnel records show that he served in 
Korea from June 1964 to June 1965, and that he also served 
in Vietnam from June 1966 to January 1967.  According to 
the records, in January 1967, the veteran was transferred 
to Oakland, California.

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he had 
active military service from January 1964 to January 1967, 
which included duty in the Republic of Vietnam.  He 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.

Private medical records from S.K.R., M.D., from June 1980 
to October 1981, show that in February 1981, the veteran 
was treated after complaining of pain in his neck.  At 
that time, he stated that he had injured his neck and 
shoulder during service in Vietnam.  Upon physical 
examination, the lumbosacral spine and thoracic spine were 
both tender to palpation.  An x-ray of the cervical spine 
was interpreted as showing questionable left compression, 
and an x-ray of the thoracic spine was interpreted as 
showing questionable narrowing of T3 through T5.

Outpatient treatment records from the VA Medical Center 
(VAMC) in Dallas, Texas, from February to March 1981, show 
that in February 1981, the veteran was treated after 
complaining of pain and stiffness in his neck and right 
shoulder.  At that time, he stated that in 1966, he fell 
and injured his neck and right shoulder.  The veteran 
indicated that subsequent to the accident, he suffered 
from chronic pain in his neck and right shoulder.  
Following physical examination, the veteran was diagnosed 
with cervical strain.

In March 1982, a hearing was conducted at the RO. At that 
time, the veteran testified that on one occasion during 
service, he was coming out of a tent when his foot slipped 
and he fell backwards injuring his neck and shoulder.  
(T.7).  The veteran stated that subsequently, he received 
medical treatment.  (T.8,9).  He indicated that he was 
currently taking medication for the residuals of his neck 
injury.  (T.9).  According to the veteran, at times, he 
could not turn his neck to the right or left, and he noted 
that he would lose control of his neck.  (T.10).  The 
veteran reported that he felt pain in his neck 
approximately 90 percent of the time.  (Id.).  He 
testified that following his separation from the military, 
he was hospitalized after his joints swelled to the point 
where he could not walk.  (T.4).  The veteran stated that 
he was placed in traction for a week.  (Id.).  He 
indicated that at present, his knee and ankle joints were 
painful.  (T.12,13).

In May 1983, the veteran underwent a VA examination.  At 
that time, he stated that in 1966, he suffered a whiplash 
injury when he fell and hit the first thoracic vertebra of 
his spine.  The veteran indicated that after the accident, 
he had point tenderness and point pain, but there were no 
neurologic problems attributed to the fall, and there were 
no radiating pains or sensory loss.  According to the 
veteran, he was losing strength in his shoulders and in 
his grip.

Physical examination showed that the veteran's deltoids, 
rhomboids, infra and supraspinatus, biceps, triceps, 
brachioradialis, flexor carpal nerves, wrist extensors, 
finger extensors, and finger flexors were all intact.  
Lower extremity testing was remarkable for weakness.  
Sensory testing demonstrated subjective hypesthesia and 
hypalgesia and right C5 in right C6 distributions.  The 
rest of the sensory examination was unremarkable.  The 
diagnoses included the following: (1) history of weakness 
in both upper extremities, not verified on examination, 
and (2) subjective neurosensory loss in dermatomal 
distributions of right C5 and C6.

A second VA examination was conducted in May 1983.  At 
that time, the veteran gave a history of his neck injury.  
The veteran stated that at present, he had intermittent 
pain in his neck and low back.  He indicated that he 
worked as a carpenter and that he lost three to four days 
a month from work because of his back and neck problems.

Physical examination showed that in regards to range of 
motion for the cervical spine, forward flexion was to 50 
degrees, and backward extension was to 40 degrees.  
Lateral bending, right and left, was to 30 degrees, and 
rotation, right and left, was from 40 to 45 degrees.  All 
motion was accomplished with discomfort at the cervical 
dorsal level.  There was no muscle spasm along the 
posterior cervical spine, and no soft tissue masses were 
felt in the anterior or posterior neck region.  The 
diagnosis was of residuals of an injury to the neck and 
low back.

In May 1983, the veteran underwent a third VA examination.  
At that time, the examining physician noted that upon a 
review of the veteran's service medical records, in 
September 1964, the veteran was hospitalized after 
complaining of pain in his left chest.  An x-ray was taken 
and interpreted as showing patchy infiltration of the left 
lower lobe compatible with a diagnosis of pneumonia.  
According to the examiner, the veteran was treated with 
Penicillin with apparent full recovery.  Follow-up x-rays 
were found to be negative.  In regards to current 
pulmonary complaints, the veteran stated that over the 
past five years, he had been "short winded."  He denied 
chronic cough and had no history of hemoptysis.  He 
stated, he had no recurrence of chest pain, and was not on 
medication for any pulmonary problems.

Physical examination showed that the veteran's lungs were 
normal to palpation, percussion, and auscultation.  Breath 
sounds were normal with no rales heard.  The heart was 
normal in size to percussion, and the rhythm was regular 
with a rate of 84 beats per minute.  No murmurs were 
heard, and the veteran's blood pressure was 130/80.  A 
chest x-ray was negative.  The diagnosis was that there 
were no current residuals of pneumonia.  The examiner 
noted that pulmonary function test results were 
interpreted as showing mild obstructive disease.

In June 1983, the RO received private medical records from 
O.S.L., M.D., from July 1969 to June 1971.  The records 
show that in July 1969, the veteran was hospitalized after 
complaining of chest pain of several weeks duration.  Upon 
his discharge, he was diagnosed with acute bronchitis and 
pleurisy.  The records also show that in June 1971, the 
veteran was hospitalized after complaining of generalized 
aches and pain and swelling of his feet.  At that time, 
the veteran stated that his symptoms developed after he 
took some medication for a kidney infection.  Upon his 
discharge, he was diagnosed with allergic arthritis, 
generalized, following sulfa therapy.  It was noted that 
he had an uneventful recovery.

In January 1985, the RO received outpatient treatment 
records from the Dallas VAMC, from July 1969 to April 
1975.  The records reflect that in July 1969, the veteran 
had a chest x-ray taken which showed that the lung fields 
were clear and free of active disease.  The heart size was 
normal.  The impression was of a normal chest study.

Outpatient treatment records from the Dallas VAMC, from 
August 1987 to May 1988, show that in August 1987, the 
veteran was hospitalized after complaining of intermittent 
severe pressure in the chest, which was relieved by 
Nitroglycerin.  At that time, the veteran stated that two 
years ago, he had undergone a cardiac catheterization.  
According to the veteran, after the cardiac 
catheterization, it was determined that his coronary 
arteries were open and negative and that he had trivial 
mitral valve prolapse and normal left ventricular 
function.  The veteran indicated that he continued to use 
Nitroglycerin approximately once a month.  During the 
veteran's hospitalization, he was given medication, 
including Nitroglycerin.  A chest x-ray was interpreted as 
showing borderline cardiomegaly.  Upon his discharge, he 
was diagnosed with the following: (1) vasospastic angina, 
(2) possible arteriosclerotic heart disease, and (3) heavy 
smoking, with chronic cigarette bronchitis.  The records 
also reflect that in May 1988, the veteran was treated 
after complaining of chronic neck pain for 22 years.  
Following the examination, the veteran was diagnosed with 
cervical degenerative joint disease.

In August 1988, the veteran underwent a VA examination.  
At that time, he stated that in 1983, he was hospitalized 
for chest pain and diagnosed with angina.  The veteran 
indicated that he was treated with Nitroglycerin.  He 
noted that he continued to have chest pain and in 1985, he 
had a cardiac catheterization.  According to the veteran, 
he was told that his coronary arteries were normal, but to 
continue taking the Nitroglycerin when needed.  The 
veteran reported that at present, the pain in his left 
chest was constant, but made worse by exertion.  Following 
physical examination, he was diagnosed with angina 
pectoris, history of, severe, with apparently inconclusive 
cardiac examination.  An electrocardiogram was normal.

A second VA examination was conducted in August 1988.  At 
that time, the veteran gave a history of his neck injury.  
The veteran stated that subsequent to the injury, he had 
suffered from chronic neck pain.  The physical examination 
showed that he had a full range of motion in his neck, 
including rotation, flexion, and extension, but complained 
of pain at the base of his neck with rotation of his neck.  
He had strong hand grasps in both hands, and he had 
essentially normal musculature in both shoulders and upper 
extremities.  The veteran complained of some pain in both 
shoulders when his arms were abducted to 90 degrees.  An 
x- ray of his cervical spine showed an abnormal degree of 
demineralization throughout for his age of 43.  There was 
cupping of the inferior table of all the cervical 
vertebra, and the disk spaces were all well maintained.  
Following physical examination, the veteran was diagnosed 
with the following: (1) history of cervical sprain 
incurred in a fall in December 1966, with resulting 
intermittent neck pain, and (2) demineralization of the 
cervical spine and lumbosacral spine, cause undetermined.  
The examiner noted that the veteran had complaints of 
chronic neck and low back pain, and that he had a mild to 
moderate impairment of function.

Outpatient treatment records from the Dallas VAMC, from 
August 1988 to May 1989, primarily show intermittent 
treatment for the veteran's neck disability.  The records 
also reflect that in September 1988, the veteran was 
treated after complaining of an inability to get and keep 
an erection.  At that time, he stated that he had been 
having problems with his erections since his return from 
Vietnam.  The assessment was of impotency.

In December 1990, the RO received a statement from a Mr. 
H.C.N.  The statement shows that according to Mr. N., in 
1969 or 1970, the veteran started working for him as a 
sub- contractor in the building business.  Mr. N. stated 
that the veteran worked for him for ten years, and that 
during that period of time, the veteran had problems in 
his joints and could not get around very well.  In 
addition, the RO also received a second statement from a 
Mr. J.W.M.  Mr. M. indicated that he had employed the 
veteran both before and after his period of active 
service.  Mr. M. reported that from 1967 to 1985, he sub-
contracted work to the veteran.  According to Mr. M., in 
approximately 1970, he noticed that the veteran was having 
problems walking, and that at that time, the veteran 
stated that he had injured his neck and hip while in the 
service.  Mr. M. further noted that the veteran had a 
severe problem with his joints.

Private medical records, from September 1993 to August 
1996, show that in May 1996, the veteran was treated after 
complaining of chest pain.  At that time, he was diagnosed 
with hypertension.  The records reflect that in August 
1996, the veteran was treated for his hypertension, and he 
was also diagnosed with impotence.  The records include a 
Hospital Summary from the Presbyterian Hospital of Dallas.  
The summary reflects that in October 1995, the veteran was 
hospitalized for severe hypertension, tachycardia, 
headache, a history of chest pain, and raised cardiac 
enzyme levels.  During his hospitalization, he was placed 
on intravenous Nitroglycerin, and he underwent a cardiac 
catheterization.  Upon his discharge, he was diagnosed 
with the following: (1) clonidine withdrawal syndrome, 
with hypertensive crisis, and (2) non Q-wave myocardial 
infarction, probably secondary to the above.

A private medical statement from C.L.S., D.O., dated in 
September 1996, shows that at that time, Dr. S. stated 
that the veteran had a long-standing medical history, to 
include unstable angina, arthropathies, and previous 
myocardial infarction.  Dr. S. indicated that according to 
the veteran, his joint pain started after returning from 
Vietnam and had progressively increased since that time.  
Dr. S. noted that at present, the veteran suffered from 
diffuse joint pain and swelling of the knees, hips, and 
hands.  According to Dr. S., the veteran was examined in 
1995 by a rheumatologist and was diagnosed with a form of 
osteoarthritis, degenerative in nature.  Dr. S. reported 
that the veteran also suffered from severe unstable 
angina, and that in August 1996, the veteran underwent 
percutaneous angioplasty for treatment of left anterior 
descending stenosis.  Dr. S. further indicated that the 
veteran persisted with anginal complaints, with exertion, 
and was under a medical regimen to alleviate his 
symptomatology.

A private medical statement from M.R.B., M.D., dated in 
September 1996, shows that at that time, Dr. B. stated 
that the veteran had recently undergone angioplasty, with 
stent placement to his left anterior descending coronary 
artery, and that he was doing well, without further chest 
pain.  Dr. B. indicated that he had advised the veteran to 
continue taking his current medications.

In December 1996, a hearing was conducted at the RO.  At 
that time, the veteran testified that during service, he 
was treated three or four times for chest pain.  (T.2). 
The veteran stated that he was given aspirin and told that 
there was nothing wrong.  (Id.).  He indicated that on one 
occasion, he was diagnosed with pneumonia.  (Id.).  The 
veteran reported that following his discharge, in 1969 or 
1970, he sought treatment at the Dallas VAMC for chest 
pains.  (T.2).  He revealed that he continued to have 
treatment for his "heart and joint problem" until 1980.  
(T.2,3).  According to the veteran, subsequently, he was 
treated for angina and he underwent angioplasty.  (T.3).  
The veteran noted that at present, he used Nitroglycerin 
patches.  (Id.).  He stated that his physicians had not 
indicated "one way or the other" as to whether his heart 
disease originated during his period of active service.  
(Id.).  The veteran revealed that he had a joint 
disability which affected his ankles, knees, hips, 
shoulders, neck, fingers, and wrists.  (T.4).  The veteran 
stated his joint disability started during service.  
(Id.).  He testified that on one occasion while he was in 
the military, he slipped and fell, injuring his neck and 
shoulders.  (T.4,5).  He noted that he was subsequently 
hospitalized and was in traction for two days. (Id.).

During the hearing, the veteran testified that while he 
was stationed in Korea, he was diagnosed with a kidney 
infection, and that he was diagnosed with a second kidney 
infection while he was stationed in San Antonio. (T.7).  
He indicated that both infections resolved and that no 
follow-up treatment was necessary.  (Id.).  In response to 
the question as to when was the first time he was treated 
for a kidney problem after he got out of the service, the 
veteran responded in approximately 1979.  (T.7,8).  The 
veteran reported that at present, a private physician had 
informed him that his kidneys were not filtering his 
urine, and that the physician was trying to determine the 
scope of his kidney problem.  (T.8).  He testified that in 
regards to his impotence, he first became aware of the 
problem in 1969, shortly after his discharge.  (Id.).  
According to the veteran, over the years, his problem had 
worsened.  (T.9).  The veteran further testified that in 
the alternative, he contended that his heart disease, 
kidney disease, impotence, neck disability, and joint 
disability were all residuals of Agent Orange exposure.  
(T.13).

Private medical records from L.P., M.D., show that on 
December 2, 1998, an x-ray was taken of the veteran's 
cervical spine.  The x-ray was interpreted as showing 
osteoarthritis of the apophyseal joints, bilaterally, 
especially on the right at C4-5.  The disc spaces were 
well maintained, and there was not a significant degree of 
spondylosis.  The vertebral body heights were normal, and 
there was no evidence of trauma.  The impression was of 
facet joint degenerative arthritis as described above.  
Cervical spine otherwise was essentially negative.  The 
records reflect that on December 14, 1998, the veteran 
underwent pulmonary function testing and was diagnosed 
with moderately severe obstructive airways disease.  
According to the records, on December 16, 1998, the 
veteran underwent a physical examination, which was 
conducted by T.S., M.D.  At that time, the veteran stated 
that he had joint pains which originated in 1969.  The 
veteran indicated that he had been told on one occasion 
that he had rheumatoid arthritis, but that he had also 
been told by another physician that he did not have 
rheumatoid arthritis.  He noted that he had been managed 
on multiple medications, but that he had to decrease his 
medication because he had a problem with an ulcer disease.  
According to the veteran, at present, he had pain in the 
joints which was rather diffuse and involved the neck, 
back, shoulders, elbows, wrists, hands, hips, knees, and 
ankles.  The veteran noted that the bulk of the pain was 
in his hips, shoulders, knees, hands, and wrists.  He 
reported that he had significant swelling and significant 
night pain, along with significant morning stiffness.  
According to the veteran, a hot shower improved his 
symptoms significantly.

Physical examination showed that the veteran had 
relatively minimal discomfort in his neck.  The veteran's 
range of motion was limited in flexion, extension, and 
rotation, as well as lateral flexion.  The veteran's 
shoulders had mild tenderness at his acromioclavicular 
(AC) joints and increased subacromial tenderness, 
bilaterally. Examination of his back showed that he had 
diffuse tenderness in his paralumbar muscles, as well as 
the mid-line from his thoracolumbar junction down to his 
sacrum.  He had bilateral sacroiliac (SI) joint 
tenderness.  The impression was of chronic inflammatory 
arthritis.  Dr. S. noted that the veteran was not in need 
of anything surgical at that point.

In May 1999, the RO received a Discharge Summary from the 
Presbyterian Hospital of Dallas.  The hospital summary 
shows that in August 1996, the veteran was hospitalized in 
order to undergo a cardiac catheterization, angioplasty, 
and stent.  At that time, it was noted that the veteran 
had unstable angina which was not responsive to maximum 
medical therapy.  Upon his discharge in September 1996, he 
was diagnosed with the following: (1) unstable angina 
status-post cardiac catheterization and stent, (2) small 
non Q-wave infarct, (3) hypertension, and (4) peptic ulcer 
disease.

In May 1999, a hearing was conducted at the RO.  At that 
time, the veteran testified that during service, there 
were approximately three or four times that he suffered 
from chest pains.  (T.3).  The veteran stated that 
following his discharge, he received treatment at the 
Dallas VAMC for his heart, kidney, and joint problems. 
(T.3,4).  He indicated that in approximately 1967, he 
became aware that he had an "impotence problem."  (T.4).

In August 2002, the RO received outpatient treatment 
records from the Dallas VAMC covering the period of 1988 
to 2002.  These records show treatment for heart problems, 
and joint problems.  The records also show that the 
veteran complained of impotency.  It was noted that the 
veteran had a long history of smoking multiple packs of 
cigarettes a day and that he was over weight.  Several 
doctors suggested that the veteran stop smoking and he was 
given information with respect to a proper diet.  
Pertinent diagnoses during this time were mitral valve 
prolapse, impotency, fibromyalgia, degenerative joint 
disease, chronic joint pain, coronary artery disease, 
osteoarthritis, and hypertension.  Also received was a 
hospital discharge summary covering the period of May 2002 
to June 2002.  During such hospitalization, the veteran 
was noted to have renal insufficiency which improved to 
baseline.  The discharge diagnoses were pneumonia and H. 
Pylori gastritis.  A chronic kidney disorder was not 
diagnosed.

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975, will be presumed to have been exposed to 
an herbicide agent during that service.  The Veterans 
Education and Benefit Expansion Act of 2001, Pub. L. No. 
107-103, § 201, 115 Stat. 976 (2001) (codified as amended 
at 38 U.S.C. § 1116(f) (2002)).  When such a veteran 
develops a disorder listed in 38 C.F.R. § 3.309(e), which 
disorders have been shown to be caused by exposure to 
Agent Orange, to a degree of 10 percent or more following 
his service in the Republic of Vietnam, the disorder shall 
be presumed to have been incurred during service. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2001).  In 
addition, the United States of Appeals for the Federal 
Circuit has held that the Veteran's Dixon and Radiation 
Exposure Compensation Standards (Radiation Compensation) 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service personnel records, including his DD 
Form 214, indicate that he served on active duty in the 
United States Army from January 1964 to January 1967.  His 
service included duty in the Republic of Vietnam.  As a 
result, the veteran in this case, is presumed to have been 
exposed to Agent Orange, based solely on his requisite 
Vietnam military service, for purposes establishing 
service connection.

The veteran's postservice medical records indicates that 
he has been diagnosed as having a heart disorder, 
impotency, a neck disorder and joint disabilities, 
diagnosed as degenerative joint disease (i.e. arthritis) 
and fibromyalgia.  These disorders are not among the 
diseases listed in the law for presumptive service 
connection based on Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  Notwithstanding the fact that the veteran 
does not meet the requirements for presumptive service 
connection, he is not precluded from establishing service 
connection for his claimed disorders by way of proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d at 
1042 (Proof of direct service connection thus entails 
proof that exposure during service caused the malady that 
appears many years later).

The Board will now separately evaluate each of the 
veteran's claimed disability in an effort to determine 
whether service connection is warranted for the claimed 
disorders.

A.  Service Connection for a Kidney Disease

The Board observes that the veteran's service medical 
records are negative for any complaints or findings of any 
kidney disease.  The veteran's January 1967 separation 
examination shows that in response to the question as to 
whether the veteran had ever had or if he currently had 
frequent or painful urination, and/or kidney stone or 
blood in urine, he responded "no."  

Postservice medical records show that in June 1971, the 
veteran was treated for a kidney infection.  The records 
indicate that the infection was acute and transitory from 
which he recovered.  There was no indication that the 
veteran suffered from a chronic kidney disease or 
disorder.  In May 2002, the veteran was hospitalized due 
to right sided chest pain.  The hospital report notes that 
the veteran reported a history of passing a kidney stone 
10 years prior.  He was also noted to have renal 
insufficiency upon admission.  The doctor reported that 
the veteran was dehydrated and he was given fluids.  His 
renal function improved to baseline during the course of 
his hospitalization.  Although postservice medical records 
from the 1960 to 2002 a couple of acute and transitory 
episodes of kidney problems, the records are silent for a 
chronic kidney disease/disorder.  In this regard, the 
Board notes that although the veteran was found to have 
renal insufficiency during a May 2002 to June 2002 
hospital stay, when discharged no chronic kidney disorder 
was diagnosed.  He was simply diagnosed as having 
pneumonia and gastritis.

Because the veteran has not presented competent medical 
evidence of the current existence of any kidney disease, 
the claim must be denied.  In the absence of proof of a 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Here, the question as to whether 
the veteran currently has a kidney disease necessarily 
involves a medical diagnosis.  Accordingly, competent 
medical evidence is required.  As no competent medical 
evidence is of record showing a current diagnosis of any 
kidney disease, there is no valid claim of service 
connection.

In light of the fact that medical reports of record fail 
to show that the veteran has a kidney disease, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating his claim.  The guidelines of the 
VCAA have been followed.  Thus, the adjudication of this 
issue following the Court's February 2001 order which 
remanded and vacated that part of the March 2000 Board 
decision, denying as not well grounded the claim of 
service connection for kidney disease, secondary to 
exposure to Agent Orange, is proper.

B.  Heart Disease

The Board notes that in August 2002 the veteran was 
requested to supply medical evidence showing that his 
current heart disease is due to service, including 
exposure to Agent Orange.  The veteran has not submitted 
the requested evidence.  The Board finds that there is 
sufficient medical evidence in the file to make a 
determination.  Consequently, an examination or opinion is 
not necessary and the Board will adjudicate the issue 
based on the evidence of record.  38 U.S.C.A. § 5103A (as 
amended). 

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including cardiovascular, are 
manifest to a compensable degree within the year after 
such active service, service connection will be rebuttably 
presumed for the condition.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records show that he 
complained of chest pain on a couple of occasions.  The 
episodes of chest pain in service were evaluated at the 
time, and were not attributed to cardiac disease.  A heart 
disorder was not diagnosed in service.  The physicians in 
service indicated that the veteran's chest pain were 
etiologically associated with respiratory conditions such 
as bronchitis and pleurodynia.  The veteran's separation 
examination, dated in January 1967, shows that at that 
time, in response to the question as to whether he had 
ever had or if he currently had palpitation or pounding 
heart, and/or high or low blood pressure, he responded 
"no."  Likewise, physical examinations, including the 
veteran's service separation examination were negative for 
a heart disorder.  His January 1967 service discharge 
examination report reveals that the veteran's heart was 
normal.  Outpatient treatment records from the Dallas VAMC 
show that in July 1969, the veteran had a chest x-ray 
taken which showed that the lung fields were clear and 
free of active disease.  In addition, the heart size was 
normal, and the impression was of a normal chest study.  
While private medical records from Dr. O.S.L. show that in 
July 1969, the veteran was hospitalized after complaining 
of chest pain of several weeks duration, the discharge 
report reflect a diagnosis of acute bronchitis and 
pleurisy.  There was no cardiac disease/disorder 
diagnosed.  Again, his complaints of chest pain were 
associated with a respiratory disorder.  Additionally, VA 
examination in May 1983 revealed that the veteran's heart 
was normal in size and that his rhythm was regular.  There 
were no murmurs and his blood pressure was 130/80.  

The first indication of the veteran having heart 
disease/disorder was in August 1987 when he was 
hospitalized and had discharge diagnoses of vasospastic 
angina and possible arteriosclerotic heart disease.  
During the August 1987 hospitalization, the veteran 
reported that two years prior he underwent cardiac 
catheterization which showed trivial mitral valve 
prolapse.  When examined by VA in August 1988, the veteran 
reported that in 1983, he was hospitalized for chest pain 
and diagnosed with angina and that he continued to have 
chest pain which resulted in him undergoing a cardiac 
catheterization in 1985.  Subsequent medical and 
examination reports reveals that the veteran was diagnosed 
as having coronary artery disease and mitral valve 
prolapse.  

At best, the evidence shows that the veteran was not 
diagnosed as having a heart condition until the mid to 
late 1900's, several years following his discharge from 
service.  Thus, service connection on a presumptive basis 
is not warranted based on a cardiac disease being 
diagnosed within one year of the veteran's service 
discharge.  Moreover, the Board observes that there is no 
medical evidence linking the veteran's postservice heart 
disease to service, including to any Agent Orange exposure 
in service.  Multiple reports show that the veteran 
currently has heart disease; however, no physician related 
the veteran's heart disease to service.  It bears 
mentioning that the medical reports note the veteran's 
extensive and long history of smoking multiple packs of 
cigarettes a day and also point to the fact that he was 
over weight.

The veteran's assertion that his current heart disease is 
related to service, including Agent Orange exposure in 
service, is insufficient to substantiate the claim of 
service connection.  In this regard, the veteran is not 
competent to offer opinions regarding medical diagnosis or 
causation.  As a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, 
skill, experience, training or education.  If the 
determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence linking the 
veteran's current heart disease to service, including 
Agent Orange exposure in service, the Board must find that 
the preponderance of the evidence is against the claim; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


C.  Impotency

The Board notes that in August 2002 the veteran was 
requested to supply medical evidence showing that his 
impotency is due to service, including exposure to Agent 
Orange.  The veteran has not submitted the requested 
evidence.  The Board finds that there is sufficient 
medical evidence in the file to make a determination.  
Consequently, an examination or opinion is not necessary 
and the Board will adjudicate the issue based on the 
evidence of record.  38 U.S.C.A. § 5103A (as amended). 

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of impotency.  The first 
medical evidence of a diagnosis of impotency is in 
September 1988, approximately 21 years after the veteran's 
separation from the military.  The Board notes that the 
outpatient treatment records from the Dallas VAMC reflect 
that in September 1988, the veteran was treated after 
complaining of an inability to get and keep an erection.  
The assessment was of impotency.  In addition, private 
medical records show that in August 1996, the veteran was 
diagnosed with impotency.  No examiner who diagnosed 
impotency related the veteran's impotency to service, 
including to any exposure to Agent Orange.  Although the 
veteran relates his impotency to service, including 
exposure to Agent Orange, such assertion is of no 
probative value.  The veteran, is a lay person, and is not 
competent to offer opinions regarding medical diagnosis or 
causation.  Grottveit, supra.

Since the veteran has not submitted any competent medical 
evidence linking his impotency to service, including 
exposure to Agent Orange, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


D.  Neck

The Board notes that in August 2002 the veteran was 
requested to supply medical evidence showing that his 
current neck disorder is due to exposure to Agent Orange 
in service.  The veteran has not submitted the requested 
evidence.  The Board finds that there is sufficient 
medical evidence in the file to make a determination.  
Consequently, an examination or opinion is not necessary 
and the Board will adjudicate the issue based on the 
evidence of record.  38 U.S.C.A. § 5103A (as amended). 

At the outset, the Board notes in its March 2000 decision, 
service connection was granted for a neck disorder as due 
to an injury in service.  Thus, the benefit (i.e., service 
connection) for which the veteran seeks has already been 
established, rendering an adjudication of the claim of 
service connection for a neck disorder based on Agent 
Orange of no additional benefit.

Notwithstanding the above, the Board will proceed with an 
adjudication of the claim on appeal.  In this regard and 
as previously noted, the Board notes that the veteran had 
service in Vietnam, thus, he is presumed to have been 
exposed to Agent Orange in service.  The Board observes, 
however, that the veteran has not submitted any competent 
medical evidence linking his current neck disorder to 
Agent Orange exposure in service.  While records show that 
physicians have diagnosed the veteran as having a neck 
disorder, no physician has linked the disorder to Agent 
Orange exposure in service.  The Board notes that 
physicians have linked the veteran's current neck disorder 
to the neck injury in service, not to Agent Orange.  In 
fact, the veteran has also asserted in multiple documents 
and RO hearings that his current neck disorder was due to 
the injury he sustained in service.

Although the veteran asserts that that his current neck 
disorder is related to Agent Orange exposure in service, 
as a lay person, he is not competent to offer opinions 
regarding medical diagnosis and/or causation.  Since there 
is no competent medical evidence linking the veteran's 
current neck disorder to Agent Orange exposure in service, 
the Board must find that the preponderance of the evidence 
is against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim of service connection for a 
neck disorder due to exposure to Agent Orange must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

E.  Joint Disability

In its March 2000 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
claim of service connection for a joint disability.  The 
Board, therefore, denied the claim of service connection 
for a joint disability.  This part of the Board's March 
2000 decision was not disturbed in the Court's February 
2001 order.  Thus, the only matter before the Board at 
this time is entitlement to service connection for a joint 
disability due to exposure to Agent Orange in service.

The Board notes that in August 2002 the veteran was 
requested to supply medical evidence showing that his 
joint disability is due to exposure to Agent Orange in 
service.  The veteran has not submitted the requested 
evidence.  The Board finds that there is sufficient 
medical evidence in the file to make a determination.  
Consequently, an examination or opinion is not necessary 
and the Board will adjudicate the issue based on the 
evidence of record.  38 U.S.C.A. § 5103A (as amended). 

As previously noted, the veteran had service in Vietnam.  
Thus, he is presumed to have been exposed to Agent Orange 
in service.  Postservice medical records show that he was 
treated for multiple joint complaints which has been 
diagnosed as degenerative joint disease (i.e. arthritis) 
and fibromyalgia.  Such disorders are not diseases subject 
to presumptive service connection under 38 C.F.R. 
§ 3.309(e).  The Board observes that the veteran has not 
submitted any competent evidence relating such disorders 
to exposure to Agent Orange in service.  None of the many 
doctors who treated the veteran for joint complaints have 
attributed his condition to Agent Orange exposure in 
service.  As he is a lay person, the veteran's assertion 
that such disorders are related to Agent Orange exposure 
in service cannot serve to substantiate the claim.  
Grottveit, supra.  In the absence of competent medical 
evidence linking a joint disability to Agent Orange 
exposure in service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the 
claim of service connection for joint disability due to 
exposure to Agent Orange must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for kidney disease, claimed as a 
residual of exposure to Agent Orange, is denied.

Service connection for heart disease, claimed as a 
residual of exposure to Agent Orange, is denied.

Service connection for impotency, claimed as a residual of 
exposure to Agent Orange, is denied.

Service connection for a neck disability, claimed as a 
residual of exposure to Agent Orange, is denied.

Service connection for a joint disability, claimed as a 
residual of exposure to Agent Orange, is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

